Exhibit 10.1

 

October 27, 2020

 

Ring Energy, Inc.

901 West Wall St. 3rd Floor

Midland, TX 79701

Attention:Paul D. McKinney

Chief Executive Officer and Chairman of the Board

 

Dear Mr. McKinney:

 

This letter (the “Agreement”) amends and restates the letter agreement dated
October 22, 2020 among the parties hereto and constitutes the agreement between
A.G.P./Alliance Global Partners, as exclusive placement agent (“A.G.P.” or the
“Placement Agent”), and Ring Energy, Inc., a company organized under the laws of
the state of Nevada (the “Company”), that the Placement Agent shall serve as the
placement agent for the Company, on a “reasonable best efforts” basis, in
connection with the proposed placement (the “Placement”) of (i) shares of common
stock, par value, $0.001 per share (the “Shares”) and/or pre-funded warrants to
purchase one share of common stock (the “Pre-funded Warrants”) and (ii)
accompanying warrants to purchase 1 share of common stock per Share (the
“Warrants”). The Shares shall be sold in units of one Share and one Warrant (the
“Common Units”). The Pre-funded Warrants shall be sold in units of one
Pre-funded Warrant and one Warrant (the “Pre-funded Units” and, together with
the Shares, Warrants, Pre-funded Warrants and Common Units, the “Securities”).
The Securities actually placed by the Placement Agent are referred to herein as
the “Placement Agent Securities.” The Placement Agent Securities shall be
offered and sold under the Company’s registration statement on Form S-3 (File
No. 333-237988). The documents executed and delivered by the Company and the
Purchasers (as defined below), as applicable, in connection with the Placement,
including, without limitation, a securities purchase agreement (the “Purchase
Agreement”) and the Pre-funded Warrant certificates and Warrant certificates,
shall be collectively referred to herein as the “Transaction Documents.”

 

The Common Units shall be sold to the Purchasers for a purchase price of $0.70
per Common Unit. The Pre-funded Units shall be sold to the Purchasers at a
purchase price of $0.699 per Pre-funded Unit. The Placement Agent may retain
other brokers or dealers to act as sub-agents or selected-dealers on its behalf
in connection with the Placement. 

 

The terms of the Placement shall be mutually agreed upon by the Company and the
purchasers listed in the Purchase Agreement (each, a “Purchaser” and
collectively, the “Purchasers”), and nothing herein constitutes that the
Placement Agent would have the power or authority to bind the Company or any
Purchaser, or an obligation for the Company will issue any Securities or
complete the Placement. The Company expressly acknowledges and agrees that the
Placement Agent’s obligations hereunder are on a reasonable best efforts basis
only and that the execution of this Agreement does not constitute a commitment
by the Placement Agent to purchase the Securities and does not ensure the
successful placement of the Securities or any portion thereof or the success of
the Placement Agent with respect to securing any other financing on behalf of
the Company. Certain affiliates of the Placement Agent may participate in the
Placement by purchasing some of the Placement Agent Securities. The sale of
Placement Agent Securities to any Purchaser will be evidenced by the Purchase
Agreement between the Company and such Purchaser, in a form reasonably
acceptable to the Company and the Purchaser. Capitalized terms that are not
otherwise defined herein have the meanings given to such terms in the Purchase
Agreement. Prior to the signing of any Purchase Agreement, officers of the
Company will be available to answer inquiries from prospective Purchasers.

 

SECTION 1.        REPRESENTATIONS AND WARRANTIES OF THE COMPANY; COVENANTS OF
THE COMPANY.

 

A.         Representations of the Company. With respect to the Placement Agent
Securities, each of the representations and warranties and covenants made by the
Company to the Purchasers in the Purchase Agreement in connection with the
Placement, is hereby incorporated herein by reference into this Agreement (as
though fully restated herein) and is, as of the date of this Agreement and as of
the Closing Date, hereby made to, and in favor of, the Placement Agent. In
addition to the foregoing, the Company represents and warrants that there are no
affiliations with any FINRA member firm among the Company’s officers, directors
or, to the knowledge of the Company, any five percent (5.0%) or greater
stockholder of the Company.

  



 

 

 

B.         Covenants of the Company. The Company covenants and agrees to
continue to retain (i) a firm of independent PCAOB registered public accountants
for a period of at least three (3) years after the Closing Date and (ii) a
competent transfer agent with respect to the Placement Agent Securities for a
period of three (3) years after the Closing Date.

 

SECTION 2.       REPRESENTATIONS OF THE PLACEMENT AGENT. The Placement Agent
represents and warrants that it (i) is a member in good standing of the
Financial Industry Regulatory Authority (“FINRA”), (ii) is registered as a
broker/dealer under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), (iii) is licensed as a broker/dealer under the laws of the
United States of America, applicable to the offers and sales of the Placement
Agent Securities by the Placement Agent, (iv) is and will be a corporate body
validly existing under the laws of its place of incorporation, and (v) has full
power and authority to enter into and perform its obligations under this
Agreement. The Placement Agent will immediately notify the Company in writing of
any change in its status with respect to subsections (i) through (v) above. The
Placement Agent covenants that it will use its reasonable best efforts to
conduct the Placement hereunder in compliance with the provisions of this
Agreement and the requirements of applicable law.  

 

SECTION 3.      COMPENSATION.  In consideration of the services to be provided
for hereunder, the Company shall pay to the Placement Agent or its respective
designees a total cash fee equal to six percent (6.0%) of gross proceeds from
the Placement of the total amount of Placement Agent Securities sold and an
accountable expense allowance as set forth in Section 4 below. A.G.P. reserves
the right to reduce any item of compensation or adjust the terms thereof as
specified herein in the event that a determination shall be made by FINRA to the
effect that the Placement Agent’s aggregate compensation is in excess of FINRA
Rules or that the terms thereof require adjustment.

 

SECTION 4.       EXPENSES.  The Company agrees to pay all costs, fees and
expenses incurred by the Company in connection with the performance of its
obligations hereunder and in connection with the transactions contemplated
hereby, including, without limitation: (i) all expenses incident to the
issuance, delivery and qualification of the Securities (including all printing
and engraving costs); (ii) all fees and expenses of the registrar and transfer
agent of the Shares; (iii) all necessary issue, transfer and other stamp taxes
in connection with the issuance and sale of the Placement Agent Securities;
(iv) all fees and expenses of the Company’s counsel, independent public or
certified public accountants and other advisors; (v) all costs and expenses
incurred in connection with the preparation, printing, filing, shipping and
distribution of the Registration Statements (including financial statements,
exhibits, schedules, consents and certificates of experts), the Base Prospectuse
and the Prospectus Supplement, and all amendments and supplements thereto, and
this Agreement; (vi) all filing fees, reasonable attorneys’ fees and expenses
incurred by the Company in connection with qualifying or registering (or
obtaining exemptions from the qualification or registration of) all or any part
of the Securities for offer and sale under the state securities or blue sky laws
or the securities laws of any other country; and (vii) the fees and expenses
associated with including the Shares on the Trading Market. Notwithstanding the
foregoing, any advance received by the Placement Agent will be reimbursed to the
Company to the extent not actually incurred in compliance with FINRA Rule
5110(f)(2)(C). In the event that this Agreement shall not be carried out for any
reason whatsoever, within the time specified herein or any extensions thereof
pursuant to the terms herein, the Company shall be obligated to pay to the
Placement Agent their actual and accountable out-of-pocket expenses related to
the transactions contemplated herein then due and payable (including the fees
and disbursements of A.G.P.’s counsel) up to $20,000 and upon demand the Company
shall pay the full amount thereof to the Placement Agent; provided, however,
that such expense cap in no way limits or impairs the indemnification and
contribution provisions of this Agreement.

 

SECTION 5.       INDEMNIFICATION.

 

A.          To the extent permitted by law, with respect to the Placement Agent
Securities, the Company will indemnify the Placement Agent and its affiliates,
stockholders, directors, officers, employees, members and controlling persons
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) against all losses, claims, damages, expenses and liabilities, as
the same are incurred (including the reasonable fees and expenses of counsel),
relating to or arising out of its activities hereunder or pursuant to this
Agreement, except to the extent that any losses, claims, damages, expenses or
liabilities (or actions in respect thereof) are found in a final judgment (not
subject to appeal) by a court of law to have resulted primarily and directly
from the Placement Agent’s willful misconduct or gross negligence in performing
the services described herein.

 



 

 

 

B.           Promptly after receipt by the Placement Agent of notice of any
claim or the commencement of any action or proceeding with respect to which the
Placement Agent is entitled to indemnity hereunder, the Placement Agent will
promptly notify the Company in writing of such claim or of the commencement of
such action or proceeding, but failure to so notify the Company shall not
relieve the Company from any obligation it may have hereunder, except and only
to the extent such failure results in the forfeiture by the Company of
substantial rights and defenses. If the Company so elects or is requested by the
Placement Agent, the Company will assume the defense of such action or
proceeding and will employ counsel reasonably satisfactory to the Placement
Agent and will pay the fees and expenses of such counsel. Notwithstanding the
preceding sentence, the Placement Agent will be entitled to employ its own
counsel separate from counsel for the Company and from any other party in such
action if counsel for the Placement Agent reasonably determines that it would be
inappropriate under the applicable rules of professional responsibility for the
same counsel to represent both the Company and the Placement Agent. In such
event, the reasonable fees and disbursements of no more than one such separate
counsel will be paid by the Company, in addition to fees of local counsel. The
Company will have the right to settle the claim or proceeding, provided that the
Company will not settle any such claim, action or proceeding without the prior
written consent of the Placement Agent, which will not be unreasonably withheld.

 

C.           The Company agrees to notify the Placement Agent promptly of the
assertion against it or any other person of any claim or the commencement of any
action or proceeding relating to a transaction contemplated by this Agreement.

 

D.           If for any reason the foregoing indemnity is unavailable to the
Placement Agent or insufficient to hold the Placement Agent harmless, then the
Company shall contribute to the amount paid or payable by the Placement Agent as
a result of such losses, claims, damages or liabilities in such proportion as is
appropriate to reflect not only the relative benefits received by the Company on
the one hand and the Placement Agent on the other, but also the relative fault
of the Company on the one hand and the liable Placement Agent on the other that
resulted in such losses, claims, damages or liabilities, as well as any relevant
equitable considerations. The amounts paid or payable by a party in respect of
losses, claims, damages and liabilities referred to above shall be deemed to
include any legal or other fees and expenses incurred in defending any
litigation, proceeding or other action or claim. Notwithstanding the provisions
hereof, the liable Placement Agent’s share of the liability hereunder shall not
be in excess of the amount of fees actually received, or to be received, by the
Placement Agent under this Agreement (excluding any amounts received as
reimbursement of expenses incurred by the Placement Agent).

 

E.           These indemnification provisions shall remain in full force and
effect whether or not the transaction contemplated by this Agreement is
completed and shall survive the termination of this Agreement, and shall be in
addition to any liability that the Company might otherwise have to any
indemnified party under this Agreement or otherwise.

 

SECTION 6.       COMPANY LOCK-UP AGREEMENTS.

 

(a) Restriction on Sales of Capital Stock. The Company, on behalf of itself and
any successor entity, agrees that, without the prior written consent of the
Placement Agent, it will not, for a period beginning on the date of this
Agreement and ending on the date that is the 90th day after the date of this
Agreement (the “Lock-Up Period”), (i) offer, pledge, sell, contract to sell,
sell any option or contract to purchase, purchase any option or contract to
sell, grant any option, right or warrant to purchase, lend, or otherwise
transfer or dispose of, directly or indirectly, any shares of capital stock of
the Company or any securities convertible into or exercisable or exchangeable
for shares of capital stock of the Company; (ii) file or cause to be filed any
registration statement with the Commission relating to the offering of any
shares of capital stock of the Company or any securities convertible into or
exercisable or exchangeable for shares of capital stock of the Company; (iii)
complete any offering of debt securities of the Company, other than entering
into a line of credit with a traditional bank or (iv) enter into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of capital stock of the Company, whether any
such transaction described in clause (i), (ii), (iii) or (iv) above is to be
settled by delivery of shares of capital stock of the Company or such other
securities, in cash or otherwise.

 



 

 

 

The restrictions contained in this Section 6(a) (collectively, the
“Restrictions”) shall not apply to (i) the Placement Agent Securities, (ii) the
issuance by the Company of securities of the Company pursuant to any documents,
agreements or securities existing or outstanding as of the Closing Date,
provided that such existing or outstanding documents, agreements or securities
have not been amended since the date of this Agreement to increase the number of
securities or to decrease the exercise price, exchange price or conversion price
of securities (other than in connection with stock splits or combinations) or to
extend the term of such documents, agreements or securities, (iii) the issuance
by the Company of any securities of the Company under any equity compensation
plan of the Company for services rendered to the Company; or (iv) the issuance
of any securities of the Company in connection with a merger, joint venture,
licensing arrangement or any other similar non-capital raising transaction,
provided that any such issuance shall only be to a Person (or to the
equityholders of a Person) which is, itself or through its subsidiaries, an
operating company or an owner of an asset in a business synergistic with the
business of the Company and shall provide to the Company additional benefits in
addition to the investment of funds, but shall not include a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities,
provided that in each of (ii) through (iv) above, the securities shall be
restricted from sale during the entire Lock-Up Period.

 

(b) Restriction on Continuous Offerings. Notwithstanding the restrictions
contained in Section 6(a), the Company, on behalf of itself and any successor
entity, agrees that, without the prior written consent of the Placement Agent,
it will not engage, for a period of 90 days after the date of this Agreement,
directly or indirectly in any “at the market” or continuous equity transaction,
offer to sell, sell, contract to sell, grant any option to sell or otherwise
dispose of shares of capital stock of the Company or any securities convertible
into or exercisable or exchangeable for shares of capital stock of the Company.

 

SECTION 7.       ENGAGEMENT TERM. The Placement Agent’s engagement hereunder
will be until the earlier of (i) the 90th day after this Agreement and (ii) the
Closing Date. The date of termination of this Agreement is referred to herein as
the “Termination Date.” In the event, however, in the course of the Placement
Agent’s performance of due diligence it deems it necessary to terminate the
engagement, the Placement Agent may do so prior to the Termination Date. The
Company may elect to terminate the engagement hereunder for any reason prior to
the Termination Date but will remain responsible for fees pursuant to Section 3
hereof with respect to the Placement Agent Securities if sold in the Placement.
Notwithstanding anything to the contrary contained herein, the provisions
concerning the Company’s obligation to pay any fees actually earned pursuant to
Section 3 hereof and the provisions concerning confidentiality, indemnification
and contribution contained herein will survive any expiration or termination of
this Agreement. If this Agreement is terminated prior to the completion of the
Placement, all fees due to the Placement Agent as set forth in Section 3 shall
be paid by the Company to the Placement Agent on or before the Termination Date
(in the event such fees are earned or owed as of the Termination Date). The
Placement Agent agrees not to use any confidential information concerning the
Company provided to the Placement Agent by the Company for any purposes other
than those contemplated under this Agreement.

 

 SECTION 8.      PLACEMENT AGENT INFORMATION. The Company agrees that any
information or advice rendered by the Placement Agent in connection with this
engagement is for the confidential use of the Company only in their evaluation
of the Placement and, except as otherwise required by law, the Company will not
disclose or otherwise refer to the advice or information in any manner without
the Placement Agent’s prior written consent.

 

SECTION 9.       NO FIDUCIARY RELATIONSHIP. This Agreement does not create, and
shall not be construed as creating rights enforceable by any person or entity
not a party hereto, except those entitled hereto by virtue of the
indemnification provisions hereof. The Company acknowledges and agrees that the
Placement Agent is not and shall not be construed as a fiduciary of the Company
and shall have no duties or liabilities to the equity holders or the creditors
of the Company or any other person by virtue of this Agreement or the retention
of the Placement Agent hereunder, all of which are hereby expressly waived.

 

SECTION 10.     CLOSING. The obligations of the Placement Agent, and the closing
of the sale of the Placement Agent Securities hereunder are subject to the
accuracy, when made and on the Closing Date, of the representations and
warranties on the part of the Company contained herein and in the Purchase
Agreement, to the performance by the Company of its obligations hereunder, and
to each of the following additional terms and conditions, except as otherwise
disclosed to and acknowledged and waived by the Placement Agent:

 



 

 

 

A.         All corporate proceedings and other legal matters incident to the
authorization, form, execution, delivery and validity of each of this Agreement,
the Placement Agent Securities, and all other legal matters relating to this
Agreement and the transactions contemplated hereby with respect to the Placement
Agent Securities shall be reasonably satisfactory in all material respects to
the Placement Agent.

 

B.         The Placement Agent shall have received from outside counsels to the
Company such counsel’s written opinion with respect to the Placement Agent
Securities, addressed to the Placement Agent and dated as of the Closing Date,
in form and substance reasonably satisfactory to the Placement Agent.

 

C.         The Shares shall be registered under the Exchange Act. The Company
shall have taken no action designed to, or likely to have the effect of
terminating the registration of the Common Stock under the Exchange Act or
delisting or suspending from trading the Shares from the Trading Market or other
applicable U.S. national exchange, nor has the Company received any information
suggesting that the Commission or the Trading Market or other U.S. applicable
national exchange is contemplating terminating such registration or listing.

 

D.         No action shall have been taken and no statute, rule, regulation or
order shall have been enacted, adopted or issued by any governmental agency or
body which would, as of the Closing Date, prevent the issuance or sale of the
Placement Agent Securities or materially and adversely affect or potentially and
adversely affect the business or operations of the Company; and no injunction,
restraining order or order of any other nature by any federal or state court of
competent jurisdiction shall have been issued as of the Closing Date which would
prevent the issuance or sale of the Placement Agent Securities or materially and
adversely affect or potentially and adversely affect the business or operations
of the Company.

 

E.         The Company shall have entered into a Purchase Agreement with each of
the Purchasers of the Placement Agent Securities and such agreements shall be in
full force and effect and shall contain representations, warranties and
covenants of the Company as agreed upon between the Company and the Purchasers.

 

F.         FINRA shall have raised no objection to the fairness and
reasonableness of the terms and arrangements of this Agreement. In addition, the
Company shall, if requested by the Placement Agent, make or authorize Placement
Agent’s counsel to make on the Company’s behalf, any filing with the FINRA
Corporate Financing Department pursuant to FINRA Rule 5110 with respect to the
Placement and pay all filing fees required in connection therewith.

 

If any of the conditions specified in this Section 9 shall not have been
fulfilled when and as required by this Agreement, all obligations of the
Placement Agent hereunder may be cancelled by the Placement Agent at, or at any
time prior to, the Closing Date. Notice of such cancellation shall be given to
the Company in writing or orally. Any such oral notice shall be confirmed
promptly thereafter in writing.

 

SECTION 11.     GOVERNING LAW. This Agreement will be governed by, and construed
in accordance with, the laws of the State of New York applicable to agreements
made and to be performed entirely in such State, without regard to principles of
conflicts of law. This Agreement may not be assigned by either party without the
prior written consent of the other party. This Agreement shall be binding upon
and inure to the benefit of the parties hereto, and their respective successors
and permitted assigns. Any right to trial by jury with respect to any dispute
arising under this Agreement or any transaction or conduct in connection
herewith is waived. Any dispute arising under this Agreement may be brought into
the courts of the State of New York or into the Federal Court located in New
York, New York and, by execution and delivery of this Agreement, the Company
hereby accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of aforesaid courts. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by delivering a copy thereof via
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. If either party shall commence an action or
proceeding to enforce any provisions of this Agreement, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its attorney’s fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

  



 

 

 

SECTION 12.     ENTIRE AGREEMENT/MISCELLANEOUS. This Agreement embodies the
entire agreement and understanding between the parties hereto, and supersedes
all prior agreements and understandings, relating to the subject matter hereof.
If any provision of this Agreement is determined to be invalid or unenforceable
in any respect, such determination will not affect such provision in any other
respect or any other provision of this Agreement, which will remain in full
force and effect. This Agreement may not be amended or otherwise modified or
waived except by an instrument in writing signed by the Placement Agent and the
Company. The representations, warranties, agreements and covenants contained
herein shall survive the Closing Date of the Placement and delivery of the
Placement Agent Securities. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or a .pdf format file, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
or .pdf signature page were an original thereof.

 

SECTION 13.     NOTICES. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is sent to the email address
specified on the signature pages attached hereto prior to 6:30 p.m. (New York
City time) on a business day, (b) the next business day after the date of
transmission, if such notice or communication is sent to the email address on
the signature pages attached hereto on a day that is not a business day or later
than 6:30 p.m. (New York City time) on any business day, (c) the third business
day following the date of mailing, if sent by U.S. internationally recognized
air courier service, or (d) upon actual receipt by the party to whom such notice
is required to be given. The address for such notices and communications shall
be as set forth on the signature pages hereto.

 

SECTION 14.     Press Announcements. The Company agrees that the Placement Agent
shall, on and after the Closing Date, have the right to reference the Placement
and the Placement Agent’s role in connection therewith in the Placement Agent’s
marketing materials and on its website and to place advertisements in financial
and other newspapers and journals, in each case at its own expense.

 

[The remainder of this page has been intentionally left blank.]

 

 

 

 

Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to the Placement Agent the enclosed copy of this Agreement.

 

 

  Very truly yours,       A.G.P./ALLIANCE GLOBAL PARTNERS       By:         /s/
Thomas Higgins     Name: Thomas Higgins     Title:   Managing Director      
Address for notice:  

590 Madison Avenue 36th Floor

New York, New York 10022

Attn: Thomas Higgins

Email: thiggins@allianceg.com

 

[Signature Page to Placement Agency Agreement.]

 

 

 

 

Accepted and Agreed to as of

the date first written above:

 

RING ENERGY, INC.   By: /s/ Paul D. McKinney     Name: Paul D. McKinney  
Title:   Chief Executive Officer   Address for notice:  

509 Madison Avenue, Suite 1608

901 West Wall St. 3rd Floor

Midland, TX 79701

Attention: Paul D. McKinney

Chief Executive Officer and Chairman of the Board

 

[Signature Page to Placement Agency Agreement.]

 

 

 

 

